


110 HR 5795 IH: To require the Secretary of the Interior to notify units

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5795
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Mr. Campbell of
			 California introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To require the Secretary of the Interior to notify units
		  of local government when a Native American group files a petition to become a
		  federally recognized Indian tribe and before the decision on the petition is
		  made, and for other purposes.
	
	
		1.Notification
			 Requirements
			(a)In
			 generalWhen a petition
			 requesting that a tribe be recognized, acknowledged, or reacknowledged through
			 the Federal acknowledgment process as a federally recognized Indian tribe is
			 filed with the Department of the Interior, the Secretary of the Interior,
			 acting through the Bureau of Indian Affairs, shall notify in writing units of
			 local government as follows:
				(1)Notification that a
			 petition was filed and is still pending on the date of the enactment of this
			 Act shall be made not later than 30 days after the date of the enactment of
			 this Act.
				(2)Notification that a petition has been filed
			 on or after the date of the enactment of this Act shall be made not later than
			 60 days after the petition is filed.
				(3)Notification of a
			 decision on a petition shall be made not later than 90 days before the decision
			 is announced.
				(b)Units of local
			 governmentA unit of local government required to be notified
			 under subsection (a)—
				(1)is local city,
			 parish, or county government located within a 25 mile radius of land—
					(A)over which the
			 Native American group would be given jurisdiction by or pursuant to the
			 petition;
					(B)that would be taken into trust for the
			 benefit of the Native American group by or pursuant to the petition; and
					(C)ownership of which
			 would be transferred to the Native American group by or pursuant to the
			 petition; and
					(2)does not include any Indian tribe, school,
			 or private persons or entities.
				2.Limitation on
			 Trust LandThe Secretary of
			 the Interior may not take land into trust for the benefit of an Indian tribe or
			 any member of an Indian tribe, unless an Act enacted after the date of the
			 enactment of this Act specifically instructs the Secretary to take such land
			 into trust for that Indian tribe or a member of that Indian tribe.
		
